OPINION — AG — **** POWERS OF REGENTS AND LEGISLATURE OVER HIGHER EDUCATION **** (1) PURSUANT TO ARTICLE XII-A, SECTION 2 OF THE OKLAHOMA CONSTITUTION, AS VITALIZED BY 70 Ohio St. 1970 Supp., 3208 [70-3208], THE OKLAHOMA REGENTS FOR HIGHER EDUCATION HAVE THE POWER TO DETERMINE AND/OR CHANGE THE FUNCTIONS OF AN INSTITUTION IN THE OKLAHOMA SYSTEM FOR HIGHER EDUCATION; (2) PURSUANT TO ARTICLE V, SECTION 45 AND ARTICLE XI, SECTION 1 OF THE OKLAHOMA CONSTITUTION, THE OKLAHOMA LEGISLATURE HAS THE POWER THE CHANGE THE NAME OF AN INSTITUTION IN THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION, IF SAID INSTITUTION WAS ORIGINALLY ESTABLISHED AND NAMED BY THE LEGISLATURE IN VITALIZATION OF THE CONSTITUTION; (3) PURSUANT TO ARTICLE V, SECTION 45 AND ARTICLE XI, SECTION 1 OF THE OKLAHOMA CONSTITUTION, AS VITALIZED BY 70 Ohio St. 1970 Supp., 3201-3212 [70-3201] — [70-3212], THE OKLAHOMA LEGISLATURE HAS THE POWER TO ESTABLISH A BOARD FOR PURPOSE OF GOVERNING AN INSTITUTION WITHIN THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION; (4) FURTHER, THE LEGISLATURE HAS THE POWER TO REMOVE AN INSTITUTION FROM ONE GOVERNING BOARD AND TO PLACE SAID INSTITUTION UNDER ANOTHER BOARD NEWLY ESTABLISHED THEREOF. CITE: 70 Ohio St. 1970 Supp., 3208 [70-3208], 70 Ohio St. 1970 Supp., 3412 [70-3412], OPINION NO. 68-140 (LARRY FRENCH)